DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the arguments/amendment after Final rejection (hereinafter “Response”) dated 07/19/2022.  Claim(s) 16 and 18-29 are presently pending.  Claim(s) 18-19 is/are amended.  Claim(s) 17 and 30-31 is/have been cancelled. 

Response to Arguments
Regarding the rejection of claim(s) 16, 17, 21-23 and 28-31 under 35 U.S.C. 102(a)(1) as being anticipated by Bech (U.S. Pat. Pub. No. 2014/0341738), of claim(s) 18 under 35 USC 103 as being unpatentable over Bech in view of Baker (WO 2013/007267)) and Kato (DE102015200370), of claim(s) 19 under 35 USC 103 as being unpatentable over Bech in view of Lawlor (U.S. Pat. No. 5,474,425), of claim(s) 20 under 35 USC 103 as being unpatentable over Bech in view of Rens (WO2011/080177), and of claim(s) 24-27 under 35 USC 103 as being unpatentable over Bech in view of Cremer (EP2789851), the applicant(s) argues that these references, separately or combined, do not teach that a tangent to a joint line between the metal receptor and the blade body portion at an intersection between the joint line and the leading edge of the wind turbine blade is inclined from the chordwise direction of the wind turbine blade so as to get close to the blade tip with distance from the leading edge toward the trailing edge of the wind turbine blade, as required by the claims.
Upon further consideration of the applicant(s) arguments as presented in the Appeal Brief of 06/27/2022, the Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 16 and 23-24 under 35 USC 102(a)(1) as being anticipated by Hernandez (U.S. Pat. Pub. No. 2010/0047074 A1), of claim 18 under 35 USC 103 as being unpatentable over Hernandez in view of Baker and Kato, of claims 21-22 and 28 under 35 USC 103 as being unpatentable over Hernandez in view of Bech, and of claim 29 as being unpatentable over Hernandez.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez (U.S. Pat. Pub. No. 2010/0047074 A1) as evidenced by Mendez (U.S. Pat. Pub. No. 2010/0329881 A1).
Regarding claim 16, Hernandez discloses a horizontal wind turbine blade (14), comprising: a blade body portion (see Fig. 1) including a blade root portion (see Fig. 1, opposite end of the blade to the tip portion 12) to be attached to a hub of a wind turbine (see Fig. 1 and [0020]; here it is clear that this horizontal wind turbine blade, like all blades of this type, is configured to be attached to a hub), a blade tip portion (12) positioned farthest from the hub (see Fig. 1; here it is well know in the art that the horizontal wind turbine blade is attached to the hub at its root), and a blade center portion (24) extending between the blade root portion and the blade tip portion in a blade spanwise direction (see Fig. 1), wherein the blade body portion has a leading edge (the straighter edge which is closest to the axis of symmetry depicted in Fig. 1) and a trailing edge (the edge which is more significantly curved near the blade root and which is furthest from the axis of symmetry in Fig. 1) extending from the blade root portion to the blade tip portion and a blade chordwise direction is the direction along a chord connecting the leading edge and the trailing edge (see Fig. 1 and see also Mendez, Fig. 3 and para. [0019]; here, as shown by Mendez, it is known in the art that the straighter edge of a horizontal wind turbine blade is the leading edge, and the edge which is more significantly curved near the blade root is the trailing edge); and a metal receptor (22) forming a blade tip of the wind turbine blade (see Fig. 1; here the metal receptor coating 22 forms the outer layer of the blade tip portion 12), wherein the blade body portion is connected to the metal receptor so as to be positioned on a blade-root side of the metal receptor (see Fig. 1), wherein the blade body portion has a hollow structure (see Fig. 1 and [0023]; here it is clear from the cited text and figure that the blade body is hollow, since a down conductor (20) is disposed within a hollow portion of the blade body which extends the length of the blade body) and forms an airfoil shape in the blade tip portion of the wind turbine blade with the metal receptor in a joint region to the metal receptor (see Mendez, Fig. 1-3; here, as exemplified by Mendez, it is well known in the art that a typical horizontal wind turbine blade comprises an airfoil shape in the blade tip portion of the wind turbine blade), wherein, as seen in a blade-thickness direction of the wind turbine blade which is perpendicular to both of the spanwise direction and the chordwise direction, a tangent to a joint line between the metal receptor and the blade body portion at an intersection between the joint line and the leading edge of the wind turbine blade is inclined from the chordwise direction of the wind turbine blade so as to get closer to the blade tip with distance from the leading edge toward the trailing edge of the wind turbine blade (see Fig. 1; here it is visually apparent that the metal receptor coating 22 forms a joint line with the remainder of the blade body at the root-side boundary of the metal receptor coating, and that this joint line between the metal receptor and the blade body portion at an intersection between the joint line and the leading edge of the wind turbine blade is inclined from the chordwise direction of the wind turbine blade so as to get closer to the blade tip with distance from the leading edge toward the trailing edge of the wind turbine blade).
Regarding claim 23, Hernandez further discloses a lightning-current transmission part including at least one of: a metal foil which is connected to the metal receptor and which extends from a connection section to the metal receptor toward the blade root portion of the wind turbine blade (conductive foils 52 and 54 in Fig. 2 and para. [0050-0051]); or a down-conductor (down-conductor 20 in Fig. 1 and para. [0024]). 
Regarding claim 24, Hernandez further discloses that the blade body portion includes a fiber-reinforced plastic shell (see [0005], ln 7-8, and [0023], wherein the blades may be formed as hollow structures (i.e. shells, see above comment regarding the hollow blades in re claim 1) of fiber-reinforced plastic material) connected to the metal receptor while overlapping the metal receptor (see [0024]; here it is stated that the metal receptor 22 may be laminated within the composite material of the tip portion 12, thereby being connected to and overlapping the layers of the fiber-reinforced plastic (composite) shell).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S. Pat. Pub. No. 2010/0047074 A1) in view of Baker (WO 2013/007267) and Kato (DE102015200370).
Regarding claim 18, Hernandez discloses the wind turbine blade according to claim 16 (see in re claim 16).  Hernandez further discloses that the metal receptor has a length along the blade spanwise direction (see Fig. 1).  
Hernandez fails to teach that the length of the metal receptor is either at least 0.1% and not more than 0.9% of a blade length of the wind turbine blade or at least 50mm and not more than 700mm.
Baker exhibits a wind turbine blade (134) which includes a metal receptor tip (162) composed of copper and configured as part of a lightning protection sub-system (160) (Fig. 3 and [049]).  Baker teaches that the metal tip may be designed to extend the length of a first Zone 0A1 (140), within which the turbine blade must be expected to receive the full electric current of a lightning strike, in order to intercept such strikes ([043]).  Baker also teaches that, for any given length value of a turbine blade, the length of Zone 0A1 (and thus the length of the metal tip) is determined based on the maximum peak current amplitudes expected from a lightning strike over the area of the blade as a function of length ([042]).  Baker thus presents that the length of the metal receptor tip represents a result-effective variable which is selected by the designer for a blade of given length to provide suitable interception of lightning strikes based upon the length of regions of the blade which are expected to receive lightning strikes.
Kato exhibits a wind turbine blade which includes a metal receptor tip (5) configured as a lightning receptor, having a length of between 30 cm (300 mm) and 100 cm (1000 mm) (Fig. 6 and [0058] and [0061]).  This range overlaps the claimed range of between 50 mm and 700 mm.
Because Hernandez, Baker, and Kato all describe wind turbine blades with metal receptor tips configured as lightning receptors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal receptor of Hernandez such that the length of the metal receptor has a value between 300 mm and 700 mm, as is within the range exhibited by Kato and thus known in the art, as a matter of routine design optimization, since the length of such metal tip receptors is known in the art to be a result-effective variable selected by the designer based upon the expected maximum peak current amplitudes over the area of a blade as a function of length, as described by Baker ([042-043]).
Claim(s) 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Bech (U.S. Pat. Pub. No. 2014/0341738).
Regarding claim 21, Hernandez discloses the horizontal wind turbine blade according to claim 16.  Hernandez further teaches that the outer surface of the horizontal wind turbine blade may be covered with non-conductive paint in order to achieve a desired result caused by lightning strike ([0026]), and that the metal receptor 22 may be laminated within the composite material of the tip portion 12 (see [0024]).
Hernandez fails to teach that this non-conductive paint is an anti-erosion layer, thereby failing to teach a first anti-erosion layer covering at least a part of an outer surface of the blade body portion.
Bech exhibits (Fig. 1-3) a wind turbine blade (140), comprising: a blade body portion (see Fig. 3 and [0042], ln 9-13; here the windward shell 147 and leeward shell of the blade form the blade body portion) including a blade root portion (see tapering portion of blade near hub 132 in Fig. 1 and [0042], ln 4-9) to be attached to a hub (132) of a wind turbine (Fig. 1 and [0038]), a blade tip portion (144) positioned farthest from the hub, and a blade center portion (portion extending between blade root and tip portions in Fig. 1 and 2) extending between the blade root portion and the blade tip portion in a blade spanwise direction (see Fig. 1 and 2), wherein the blade body portion has a leading edge (148) and a trailing edge (149) extending from the blade root portion to the blade tip portion (see Fig. 2 and [0052]) and a blade chordwise direction is the direction along a chord connecting the leading edge and the trailing edge (see Fig. 2-3); and a metal receptor (146) forming a blade tip of the wind turbine blade (Fig. 2 and [0044]), wherein the blade body portion is connected to the metal receptor so as to be positioned on a blade-root side of the metal receptor (Fig. 2 and [0045]), wherein the blade body portion has a hollow structure (Fig. 3 and [0042], ln 9-13) and forms an airfoil shape in the blade tip portion of the wind turbine blade with the metal receptor in a joint region to the metal receptor (Fig 2-3).  Bech teaches that an electrically non-conductive paint may be applied to the outer surface of the entirety of the blade as an anti-erosion (dirt-resistive) layer, thereby protecting the blade ([0042], ln 15-17).  
Because both Hernandez and Bech describe horizontal wind turbine blades with metal tip receptors, and since Hernandez teaches that non-conductive coatings may be applied to the outer surface of the horizontal wind turbine blade, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal wind turbine blade of Hernandez to such that an electrically non-conductive paint is be applied to the outer surface of the entirety of the blade as an anti-erosion (dirt-resistive) layer, thereby protecting the blade, as described by Bech ([0042], ln 15-17).  This layer may be designated as a first anti-erosion layer.  Further, the functionality of the metal tip receptor would not be inhibited by this modification, since it is clear from [0024] that the metal tip receptor may function equivalently as a surface layer or as an interior layer (laminated within the composite blade tip material, see [0024]).
Regarding claim 22, because Bech teaches an anti-erosion layer (dirt-resistive paint) covering the outer surface of the blade as a whole ([0042], ln 15-17), and thereby covering the joint line between the metal receptor and the blade body portion, the portion being disposed on a side of the leading edge, the proposed combination may also exhibit this configuration (see in re claim 21).  This anti-erosion layer may arbitrarily be designated as a “second anti-erosion layer”, since no “first anti-erosion layer” is required in claim 22 or claim 16, upon which claim 22 is dependent.
Regarding claim 28, Bech further teaches that the metal receptor comprises copper ([0044], ln 7-12).  Since Hernandez teaches that the metal tip receptor may comprise conductive metal ([0024]), and since it is well known in the art that copper is a conductive metal which may be used in metal tip receptors (as taught by Bech), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the metal tip receptor of Hernandez as comprising copper.

Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez.
Regarding claim 29, Hernandez discloses the horizontal wind turbine blade according to claim 16.  Hernandez fails to explicitly disclose a wind turbine power generating apparatus, however it is abundantly clear from the disclosure of Hernandez that the horizontal wind turbine blade is intended for use as a part of a wind turbine power generating apparatus ([0020-0024]), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exhibit the horizontal wind turbine blade of Hernandez within a wind turbine power generating apparatus.

Allowable Subject Matter
Claim(s) 19-20 and 25-27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art cited in this office action and any prior office actions represents the closest art to the claimed invention as found by the examiner.  Regarding the above cited claims, none of these references teach or suggest the claimed invention as a whole, and it would not have been obvious to one of ordinary skill in the art at the time of filing to combine teachings from these references to obtain the claimed invention.  In support of this finding, a comparison of the present claim limitations to the closest prior art is presented below.
Regarding claim 19, the amended claim now recites the limitation “the metal receptor has a width along the chordwise direction. and wherein the width is either at least 0.25% and not more than 0.9% of a blade length of the wind turbine blade or at least 200mm and not more than 700mm.”  While Hernandez teaches the wind turbine blade of claim 16, neither Hernandez nor any other prior art teach a metal receptor of the dimensions claimed.  Since these references represent the closest prior art to the claimed configuration, and since no other reference was found by the examiner which discloses or teaches this limitation, it is thus concluded that the claim language of the present claim 19 and all dependent claims is patentably distinct over prior art.
Regarding claim 20, the claim recites the limitation “the joint line has a curved shape with a curvature radius of not more than 0.009L, provided that L is a blade length of the wind turbine blade.”  While Hernandez teaches the wind turbine blade of claim 16, Hernandez does not teach that the joint line has a curved shape.  Other references such as Bech (see Fig. 2) and Mendez (see Fig. 2) exhibit metal tip receptors with a curved joint line to the blade body, however neither of these references teach a curvature radius of not more than 0.009L, provided that L is a blade length of the wind turbine blade.  Further, no motive could be found within the prior art to modify either Hernandez nor any other prior art reference to include the claimed joint line curvature.  Since these references represent the closest prior art to the claimed configuration, and since no other reference was found by the examiner which discloses or teaches this limitation, it is thus concluded that the claim language of the present claim 20 and all dependent claims is patentably distinct over prior art.
Regarding claim 25, the claim recites the limitation “the metal receptor has a cavity inside the metal receptor.”  While Hernandez teaches the wind turbine blade of claim 16, Hernandez teaches a metal tip receptor in the form of a coating, and thus does not teach a cavity formed within the metal tip receptor.  Other references, such as Cremer (EP 2789851 A1), teach metal receptor tips comprising internal cavities (see Final Rejection, para. 40-44), however these references do not satisfy the limitations of claim 16, lines 15-20.  Further, since these references comprises solid metal tip receptors rather than coatings, it would not be obvious to modify the metal tip receptor of Hernandez according to such references.  Since these references represent the closest prior art to the claimed configuration, and since no other reference was found by the examiner which discloses or teaches this limitation, it is thus concluded that the claim language of the present claim 25 and all dependent claims is patentably distinct over prior art.
Regarding claim 27, the claim recites the limitation “the metal receptor includes: a first portion forming a pressure surface on a side of the blade tip of the wind turbine blade; and a second portion forming a suction surface on the side of the blade tip of the wind turbine blade, the second portion being fastened to the first portion.”  While Hernandez teaches the wind turbine blade of claim 16, Hernandez teaches a metal tip receptor in the form of a coating, and thus does not teach a first and second portion which are fastened together.  Other references, such as Cremer (EP 2789851 A1), teach metal receptor tips comprising two shell halves which are fastened together (see Final Rejection, para. 40-44), however these references do not satisfy the limitations of claim 16, lines 15-20.  Further, since these references comprises solid metal tip receptors rather than coatings, it would not be obvious to modify the metal tip receptor of Hernandez according to such references.  Since these references represent the closest prior art to the claimed configuration, and since no other reference was found by the examiner which discloses or teaches this limitation, it is thus concluded that the claim language of the present claim 27 and all dependent claims is patentably distinct over prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745